DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ RCE submission filed on March 25, 2021 has been entered.

Status of the Claims
Receipt and entry of Applicants’ reply filed on March 1, 2021 is acknowledged.  Claims 1 and 9-10 are amended.  Thus, Claims 1-5 and 7-10 are pending and are further examined on the merits in the U.S. National stage application. 

Specification
The amended to the title is acceptable (p. 2 of Applicants’ reply).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Regard to Claims 9 and 10 
	Each of Claims 9 and 10 recite a third control oil chamber is “structured to communicate with a low pressure part subject to a lower pressure than a pump discharge pressure supplied to the first oil control chamber” which is not described as such in the specification.  In contrast, the specification describes only that third control pressure chamber (80, Figs. 10 and 11) communicates with a low pressure part (¶ 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0147323 (Watanabe et al.; published on May 29, 2014) (WATANABE).
	WATANABE is one of the inventors of the instant application, and as such, US2014/0147323 describes and illustrates the inventor’s knowledge and understanding which is representative of the state of the variable displacement oil pump art prior to the filing date of the instant application.    

		A variable displacement oil pump (variable displacement pump 100, title, Abstract, line 1, ¶ 0058, lines 1 and 2, Figs. 1-15C) comprising: 
			a pump forming member (rotor 16, ¶ 0059, line 1, Fig. 1) accommodated in a pump housing (and includes pump body 11, ¶ 0058, line 7), and structured to be rotationally driven so as to change a volumetric capacity of each of a plurality of pump chambers (working fluid chambers PRs, ¶ 0058, lines 17-20), and suck working oil through a suction part (suction port 21a, ¶ 0061, line 1), and discharge working oil (¶ 0001) through a discharge part (discharge port 22a and discharge outlet 22b, ¶ 0061, line 2 and ¶ 0063, lines 1-3); 
			a swing member (cam ring 15, ¶ 0058, lines 15-17 and ¶ 0060, last two lines) accommodated in the pump housing (includes pump body 11), and structured to accommodate the pump forming member (16) inside of the swing member (15), and swing about a swing fulcrum (“eccentric swing fulcrum”, pivot pin portion 15a engaged with pivot pin 19, ¶ 0060, lines 11 and 12 and ¶ 0069, lines 8-14) so as to vary a quantity of change of the volumetric capacity of each of the plurality of pump chambers (¶ 0058, lines 17-21, varied eccentric amount of the moveable cam ring 15 is associated with the increase/decrease of volume of the working fluid chambers PRs, ¶ 0008, lines 4-8) opened to the discharge part (22a, 22b, ¶ 0061, lines 10-15), wherein the swing fulcrum (15a) is set at an outer periphery of the swing member (at right portion of 100 as shown in Fig. 1); 
			a biasing member (¶ 0010, especially line 1) accommodated in the pump housing (includes pump body 11), and mounted with application of a setting load 
			a first control oil chamber (first oil fluid chamber 31, ¶ 0074, lines 1-4, at lower portion of 100 in Fig. 1) formed in the pump housing (includes pump body 11) between an inner peripheral surface of the pump housing (includes pump body 11) and a first pressure-receiving surface (first pressure receiving surface 15k, ¶ 0075, lines 1 and 2) of the swing member (15), and structured to be supplied with the discharged working oil from the discharge part (22a, 22b) such that the supplied discharged working oil in the first control oil chamber (31) applies a first torque to the swing member (15) via the first pressure-receiving surface (15k, as pressure is applied to the pressure-receiving surface torque is developed) in a direction to affect the quantity of change of the volumetric capacity of each of the plurality of pump chambers (quantity of change affected by the movement of the cam ring 15, ¶ 0092, last seven lines); 
			a second control oil chamber (second control oil chamber 32, ¶ 0074, lines 1-4, at upper portion of 100 of Fig. 1) formed in the pump housing between the inner peripheral surface of the pump housing (includes pump body 11) and a second pressure-receiving surface (second receiving surface 15j, ¶ 0075, lines 1 and 2) of the swing member (15), and structured to be supplied with the discharged working oil via a switching mechanism (pilot valve 40, ¶ 0078, line 1) -3-4836-8069-5998.1Atty. Dkt. No. 023484-0590from the discharge part (22a, 22b) such that the supplied discharged working oil in the second control oil chamber (32) applies a second torque to the swing member (15) via the second pressure-receiving surface (15j) in a direction to affect the quantity of change of the volumetric 
			the switching mechanism (40) structured to switch between supply of the discharged working oil from the discharge part (22a, 22b) to the second control oil chamber (32) and drain of the supplied discharged working oil from the second control oil chamber (32, ¶ 0058, last five lines).	
WATANABE does not explicitly disclose that the second pressure-receiving surface of the swing member has a larger area than the first pressure-receiving surface of the swing member.  WATANABE does describe that the “First pressure receiving surface 15j is larger than the second pressure receiving surface 15k” (¶ 0075, lines 7 and 8).  WATANABE further describes that “where the same fluid pressure is exerted on [the] first and second receiving surfaces 15j, 15k, cam ring 15 can be biased in a direction in which the eccentric amount of the cam ring is reduced as shown in the counterclockwise direction in Fig. 1” (¶ 0075, lines 9-12).  Still additionally, WATANABE also describes that “first and second control chambers 31, 32 serve to control the displacement amount of cam ring 15 in the concentric direction by biasing cam ring 15 in the concentric direction through pressure receiving surfaces 15j, 15k by inside pressures of first and second control chambers 31, 32 which are exerted on pressure receiving surfaces 15j, 15k in directions opposite to each other.  A person of ordinary skill in the art (PHOSITA) would understand with the teachings of WATANABE that the area of the respective pressure receiving surfaces 15j, 15k, then, can be sized one-to-or is sized to be equally sized respective areas or is sized where the area of 15j can be smaller than the area of 15k with a reasonable expectation of success of pressure being applied to the appropriately sized areas to move the swing member which changes it’s eccentricity that affects the volumes of the chambers with rotation of the shaft.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the teachings of WATANABE and further size the areas of the respective receiving areas as controlled by the first and second oil control chambers so that the second receiving surface is larger than the first receiving surface and implement this kind of receiving surface arrangement to replace WATANABE’s existing receiving surface arrangement for the benefit of providing enhanced control for the volume of each of the working chambers as expressly described by WATANABE (¶ 0008, lines 4-8) for given requirements and a specific application of need for the variable displacement pump.         
	In reference to Claim 2, WATANABE does not expressly call out a first vector of the first torque and a second vector of the second torque.  The PHOSITA would understand that forces/torque occur within the pump environment during operation (this is further understood by WATANABE, for example, as described in US 2010/0226799 in regard to the “torque for the cam ring” which is developed by the difference in pressure receiving area of the cam ring between pressure chambers 31, 32 (¶ 0079)) can be 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the variable replacement pump teachings of WATANABE that including the first and second pressure receiving surfaces of WATANABE and further understand that the first and second torque are can be represented by vectors that originate at the swing fulcrum where the second vector can be larger than the first vector as forces/torque develops during pump operation and further incorporate this collective understanding into WATANABE’s pump for the benefit of providing enhanced eccentricity control to affect the volume of each of the working chambers as expressly described by WATANABE (¶ 0008, lines 4-8) for given requirements and a specific application of need of the variable displacement pump.   
	In reference to Claim 3, WATANABE further teaches that:
			the swing fulcrum (15a, Fig. 1) is disposed in a discharge region (in the region labeled as DISCHARGE REGION on the right portion of pump 100 as shown in Fig. 1) in which the discharge part (22a, 22b) is formed and the volumetric capacity of each of the plurality of pump chambers decreases (¶ 0061, lines 10-15); and 

	In reference to Claims 4 and 5, WATANABE does not expressly call out a first vector of the first torque and a second vector of the second torque as was previously described in the rejection of Claim 2 above and from which Claim 4 depends.  The PHOSITA would understand that forces that occur within the pump environment can be represented as vectors and that the swing fulcrum connects the cam ring with the housing.  With this arrangement the PHOSITA would further understand these vectors can extend out from their point of origin at the fulcrum toward the respective pressure receiving surfaces.  Additionally, as these torques have varying magnitudes throughout the operational modes of the pump (i.e., at start-up, normal operation, and turn-off) the PHOSITA would further understand that endpoints of these vectors can have a particular magnitude and direction so as to be disposed in the discharge region/suction region (Claims 4 and 5).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the teachings of WATANABE and further infer that the endpoints from the swing fulcrum of the first and second torque can be located in the discharge region/suction region and incorporate this understanding into WATANABE’s pump for the benefit of providing enhanced eccentricity control that affects the volume of each of the working chambers as expressly described by WATANABE (¶ 0008, lines 4-8) for 
	In reference to Claim 7, WATANABE also teaches that that the variable displacement type oil pump further comprises a control mechanism (interworking structures of 40, Fig. 1) disposed between the second control oil chamber (31) and the switching mechanism (at least the right outer wall of 40), and configured structured to: 
			set a state in which working oil having a pressure obtained by pressure reduction from a discharge pressure outputted from the discharge part is introduced into the second control oil chamber (control mechanism of 40 is shiftable between two states and is introduced in second state, ¶ 0083, last two lines); 
			set a state in which working oil is drained from the second control oil chamber (in the first state, ¶ 0082, lines 24 and 25); and 
			drain working oil from the second control oil chamber for pressure reduction adjustment for the second control oil chamber as the discharge pressure increases, in a state in which working oil is introduced into the first control oil chamber (in the second state, ¶ 0083, last half portion).
	In reference to Claim 8, while WATANABE teaches a control mechanism WATANABE does not explicitly call out a temporary state that prevents introduction/drain of working oil to and from the second oil chamber.  WATANABE teaches that the pilot valve 40 is shiftable between a first state and a second state. The PHOSITA would understand that the time in which the pilot valve is actually shifting between the first state and the second state would be a time period that movement of 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a temporary state that fluid movement is prevented such as when the control mechanism is actually switching between the first/second states and further incorporate this understanding into WATANABE’s variable displacement pump for the benefit of ensuring a smooth transition of flow movement between the states which ensures the variable displacement pump operates in an efficient manner where enhanced control for the volume of each of the working chambers is attained as expressly described by WATANABE (¶ 0008, lines 4-8) for given requirements and a specific application of need for the variable displacement pump.  

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on March 1, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			the previous 35 U.S.C. 112, second paragraph rejections
which are hereby withdrawn by the Examiner.  

Applicants have amended independent Claim 1 that has broadened the scope of Claim 1.   Applicants’ arguments with respect to Claim 1 (pp. 7-9 of Applicants’ reply) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Nonetheless, Applicants assert that the rejection of Claim 1 is based on exchanging the first and second of the control oil chambers and the pressure-receiving surfaces in a manner that does not meet the required structure of Claim 1 (p. 8 of Applicants’ reply).  The Examiner still interprets the amended limitations of independent Claim 1 to reasonably read on a new interpretation of WATANABE under 35 U.S.C. 103.  This new interpretation of independent Claim 1 is fully cited in the rejection of Claim 1 described above.


Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  The cited references below show elements and features of the state of the art prior to the filing date of Applicants’ disclosure as follows:
		US2010/0226799 – prior art evidence provided in the rejections above as to Applicants’ knowledge and understanding about toques applied to cam rings in variable displacement pumps, and 
		US2016/0153325 – discloses a variable displacement pump that includes a third oil control chamber (drain chamber 36, ¶ 0045, Fig. 1) intermediate a first and second oil chamber (31, 32, Fig. 1) as recited in dependent Claims 9 and 10, however, the filing date of this reference comes after the foreign priority date of the instant application.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can *normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL THIEDE/
Examiner, Art Unit 3746
Monday May 18, 2020
	
	
/Mary Davis/Primary Examiner, Art Unit 3746